DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) of foreign applications CN 202021158154.0 filed on 19 June 2020 & CN202010566383.4 filed on 19 June 2020.
	
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “via the each detection device” which should read “via each of the plurality of detection devices”; “in an FOV of the each detection device” which should read “in a FOV of each detection device”; and “an FOV” should read “a FOV.” Appropriate correction is required.

Claims 3-4, 5, and 10 are objected to because the following informalities: wherein clauses introducing prior method steps should be include a demarcating term such as “step” or “act” to enhance readability and clarity. For example, in Claim 3 the limitation “wherein the determining motion data of the subject based on the detection data comprises” is clearer when recited as “wherein the step of determining motion data of the subject based on the detection data comprises.” Appropriate correction is required.

Claims 17-9 are objected to because the following informalities: wherein clauses introducing prior “operation” steps should be include the demarcating term “operation” to enhance readability and clarity. For example, in Claim 17 the limitation “wherein the determining motion data of the subjection based on the detection data includes”  is clearer when recited as ““wherein the operation of determining motion data of the subjection based on the detection data includes.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining motion data of the subject based on the detection data.”
With regards to Claim 1, the cited limitation, under its broadest reasonable interpretation, covers performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)(B). In this case, determining motion data of the subject based on the detection data visually inspecting acquired medical images to identify motion artifacts as is done in common practice when a practitioner evaluates medical images. 
This judicial exception is not integrated into a practical application as established in MPEP § 2106.04(d). For example, the step of “obtaining, via at least one detection device, detection data of a subjected located in a field of view (FOV) of a medical device” amounts to insignificant extra-solution activity and generally linking the use of the judicial exception to the particular technological environment, i.e. medical devices, as laid out in MPEP § 2106.05(d(I). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a computing device having at least one processors and at least one storage device” amounts to using a computer as merely a tool to perform an existing process as laid out in MPEP § 2106(f)(2).
Similarly, Claim 15 recites the same abstract idea which also covers a mental process for similar reasons. This judicial exception is not integrated into a practical application because the operation of “obtaining, via at least one detection device, detection data of a subject located in a field of view (FOV) of a medical device” amounts to mere data gathering and selecting a particular type of data to be manipulated as laid out in MPEP § 2106.05(g)(3) in addition to generally linking the use of the judicial exception to the particular technological environment, i.e. medical devices, as laid out in MPEP § 2106.05(d(I). Furthermore, the additional elements of “at least one storage device storing a set of instructions” and “at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations including” are not sufficient to amount to significantly more because they amount to using a computer as merely a tool to perform an existing process as laid out in MPEP § 2106(f)(2).
Similarly, Claim 20 recites the same abstract idea which also covers a mental process for similar reasons. This judicial exception is not integrated into a practical application because the step of “obtaining, via at least one detection device, detection data of a subject located in a field of view (FOV) of a medical device” amounts to mere data gathering and selecting a particular type of data to be manipulated as laid out in MPEP § 2106.05(g)(3) in addition to generally linking the use of the judicial exception to the particular technological environment, i.e. medical devices, as laid out in MPEP § 2106.05(d(I). Furthermore, the additional element of “[A] non-transitory computer readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions cause the at least one processor to effectuate a method” sufficient to amount to significantly more because it amounts to using a computer as merely a tool to perform an existing process as laid out in MPEP § 2106(f)(2).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1, 15, and 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. Likewise, the dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with those identified above, for example: determining a region of interest can be performed with basic physical aids, performing artifact correction can be performed by manually culling data samples, and  generating a control signal for gating  to cause a scan can be performed manually by initiating a scan during a quiescent period (Claims 6-9);
fail to integrate the abstract idea into a practical application, for example: an MRI device and FMCW radar amount to generally linking to the particular technological environment (Claims 11-14); or
fail to add significantly more than the abstract idea, for example: the remaining dependent claims amount amounts to mere data gathering and selecting a particular type of data to be manipulated (Claims 2-5, 10, 16-19).
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

With regards to Claim 5, the claim recites the limitation "the extracting the physiological motion" in line 2. There is insufficient antecedent basis for this limitation in the claim; however, there is antecedent basis if dependent upon Claim 3. 

With regards to Claim 8, the claim recites “performing an artifact correction on the image of the subject based on the motion data,” (emphasis added). According to the instant specification, artifact correction as described in ¶ [0119] is related to image reconstruction, e.g. motion compensation during phase encoding . Thus, the artifact correction is not performed on an image, but rather performed on the k-space data during reconstruction. One of ordinary skill in the art would not consider the method disclosed in the instant specification as “performing an artifact correction on the image of the subject.” Therefore, Claim 8 is undefined because the metes and bounds of “performing artifact correction on the image” cannot be ascertained from the claims or the specification of the instant application. For the purposes of examination, the artifact correction will be interpreted as k-space correction as exemplified by the instant specification.

With regards to Claim 10, the claim recites the following: “via at least one detection device, detection data of a subject located in a field of view (FOV) of a medical device comprises” is recited. However, antecedent basis for at least one detection device, detection data, a subject, a FOV, and a medical device was already established in Claim 1, from which Claim 10 depends. Therefore, it is unclear whether the at least one detection device, the detection data, the subject, the FOV, and the medical device of Claim 10 is the same as the at least one detection device, detection data, the subject, the FOV, and the medical device of Claim 1 or if they are different. For the purposes of examination, Claim 10 will be interpreted as “wherein the at least one detection device includes a plurality of detection devices, and the obtaining, via the at least one detection device, the detection data of the subject located in the field of view (FOV) of the medical device comprises”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the instant application fails to make a discernable distinction between posture data and contour data and, thus, under the broadest reasonable interpretation equates the two types of data. More specifically, “[T]he contour data may reflect the motion of the contour of the subject,” (emphasis added, see ¶ [0110]), while “[T]he posture data may reflect the posture motion of the subject,” (emphasis added, see ¶ [0110]), and “a posture motion of the subject refers to a rigid motion of a portion,”(see  ¶ [0101]). Since the definitions are mere suggestions, the broadest reasonable interpretation of contour data and posture data includes both being rigid body portions. Furthermore, the instant application fails to make a discernable distinction between “extracting” and “determining.” As a result, the step of “extracting the posture data of the subject from the detection data” of Claim 3 becomes equivalent to the step of “determining contour data of the subject based on the detection data; and determining the posture data based on the contour data” of Claim 4 under their broadest reasonable interpretation because the posture data is transitively determined from the detection data and the contour data does not impose any further limits on the corresponding determination step.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 & 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirtz et al. (EP 3550327 A1; hereinafter “Wirtz”).

With regards to Claim 1, a method for motion detection implemented on a computing device (The computer system further comprises a processor 130 that is in communication with the hardware system 128, a memory 134, and a user interface 132; see Wirtz ¶ [0057]) having at least one processor (processor 130; see Wirtz FIG. 1 & ¶ [0057]) and at least one storage device (memory 134, see Wirtz FIG. 1 & ¶ [0057]), the method comprising: 
obtaining, via at least one detection device (radar system 124, see Wirtz FIG. 1 & ¶ [0056]), detection data of a subject located in a field of view (FOV) of a medical device (radar sensors 125 of the radar system 124 are clearly illustrated within the bore 106, the radar system 124 generates radar data, i.e. detection data; see Wirtz FIG. 1 & ¶ [0083]); and
determining motion data of the subject based on the detection data (spatially resolved radar data is interpreted as motion data & the radar data is interpreted as the detection data, the act of spatially resolving the radar data from the array renders it motion data; see Wirtz ¶ [0082]).

With regards to Claim 2, wherein the motion data includes posture data of the subject and physiological motion data of the subject (the radar data is spatially resolved and the coordinates that correspond to a region with the best SNR are determined, i.e. the identified high SNR region(s) are interpreted as posture data of the subject, and “[B]reathing or cardiac signals can be computed from reflections in the body or from time-of-flight measurements,” i.e. cardiac signals are interpreted as the physiological motion data; see Wirtz ¶ [0082]; it should be appreciated that chest of a subject can be interpreted as a rigid motion of a portion of the subject, i.e. posture motion as defined in ¶ [0101] of the instant specification, thus while the camera view generates a high quality breathing curve, the lower quality breathing curve related to chest motion from the radar system can be interpreted as posture data; furthermore, Wirtz explicitly teaches that that both systems provide complementary  trigger points).

With regards to Claim 3, wherein the determining motion data of the subject based on the detection data comprises:
extracting the posture data of the subject from the detection data (identifying regions of high SNR in the spatially resolved radar data as described above; see Wirtz ¶ [0082]); and 
extracting the physiological motion data of the subject from the detection data (breathing or cardiac signals, i.e. physiological motion data, can be computed from reflections in the body or from time-of-flight measurements of the radar data; see Wirtz ¶ [0082]).

With regards to Claim 4, wherein the extracting the posture data of the subject from the detection data comprises:
determining contour data of the subject based on the detection data (the spatially resolved radar data is also interpreted as the contour data; see Wirtz ¶ [0082]; it should be appreciated that the instant specification fails to make a discernable definition between the contour data, motion of the contour of the subject, and the posture data, rigid motion of a portion of the subject, and thus can be interpreted as the same); and 
determining the posture data based on the contour data (from the spatially resolved radar data, regions of high SNR are identified, thus the posture data (regions of high SNR) are derived from the contour data; see Wirtz ¶ [0082]).

With regards to Claim 5, wherein the physiological motion data includes cardiac motion data and respiratory motion data (“[B]reathing or cardiac signals, i.e. physiological motion data,  can be computed from reflections in the body or from time-of-flight measurements” from the radar array; see Wirtz ¶ [0082]), and the extracting the physiological motion data of the subject from the detection data comprises:
extracting the cardiac motion data from the detection data (“[B]reathing or cardiac signals, i.e. physiological motion data,  can be computed from reflections in the body or from time-of-flight measurements” from the radar array; see Wirtz ¶ [0082]); and
 extracting the respiratory motion data from the detection data (“[B]reathing or cardiac signals, i.e. physiological motion data,  can be computed from reflections in the body or from time-of-flight measurements” from the radar array; see Wirtz ¶ [0082]).

With regards to Claim 6, further comprising: generating, based on the motion data, a control signal for controlling the medical device to scan the subject (an “improved trigger signals are generated using e.g. correlation of the signals or the output of one system is used to set a region of interest for the other device thus improving the overall signal quality,” see Wirtz ¶ [0084]; it should be appreciated that Wirtz can generate the trigger alone via the radar signals which includes the motion data associated with breathing and cardiac signals).

With regards to Claim 7, wherein the control signal involves a gating technique (a trigger signal is characteristically a gating signal to one of ordinary skill in the art of “cardiac triggering” in MR imaging and thus a gating technique, the gating signal is derived from the radar signal; see Wirtz ¶ [0084]-[0085]).

With regards to Claim 8, further comprising: 
causing the medical device to perform, according to the control signal, a scan on the subject (the combine motion signal, i.e. radar signal from which the trigger signal is derived, see ¶ [0084], is used to gate MR acquisition; see Wirtz ¶ [0060]);
generating an image of the subject based on the scan (MR image is reconstructed is controlled based on the combined motion signal, see Wirtz ¶ [0060]); and 
performing an artifact correction on the image of the subject based on the motion data (the combined motion data can be used to adjust the pulse sequence commands during acquisition, i.e. artifact correction; see Wirtz ¶ [0062]; it should be appreciated that the instant specification fails to define artifact correction thus the broadest reasonable interpretation includes adjusting pulse sequence commands during acquisition).

With regards to Claim 9, further comprising: 
determining a region of interest (ROI) of the subject (regions with high SNR are also interpreted as a ROI; see Wirtz ¶ [0082]); 
extracting, from the detection data of the subject, a detection data sub-set of the ROI of the subject (coordinates of the region with high SNR is determined, i.e. any time a region is identified among a larger dataset a subset is clearly defined; furthermore, each element of a radar array produces a subset of data;  see Wirtz ¶ [0082]); and 
determining the motion data of the subject based on the detection data sub-set of the ROI of the subject (a breathing curve & trigger points are provided from the radar measurements; see Wirtz ¶ [0082]).

With regards to Claim 10, wherein the at least one detection device includes a plurality of detection devices, and the obtaining, via at least one detection device (radar array 125; see Wirtz ¶ [0082]and FIG. 1-), detection data of the subject located in the FOV of the medical device comprises: 
obtaining a detection data sub-set from each of the plurality of detection devices, wherein the detection data sub-set is acquired by monitoring, via each detection device, at least part of the subject in a FOV of each detection device (a radar measurement, detection data subset, of each sensor 125 of in the array is received for processing, i.e. the measurement maps to the acquiring/monitoring; see Wirtz ¶ [0084]); and 
obtaining the detection data of the subject by merging, based on the FOV of each detection device, the detection data sub-sets of the plurality of detection devices (the radar data from the radar array is “spatially resolved”, i.e. one of ordinary skill in the art would interpret this disclosure as the combination of detection data sub-sets because a single radar element cannot spatially resolve coordinates the radar data from the array must be evaluated as a whole, i.e. merged, to spatially resolve the coordinates; see Wirtz ¶ [0082]).

With regards to Claim 11, while Wirtz teaches of wherein the at least one detection device includes a frequency modulated continuous wave (FMCW) radar (the radar system a FMCW radar system; ¶ [0014]).

With regards to Claim 13, wherein the medical device is a magnetic resonance imaging (MRI) device (MR system 102; see Wirtz ¶ [0086] & FIG. 1).

With regards to Claim 14, wherein the at least one detection device is mounted on a radiofrequency (RF) coil of the MRI device (the radar system can be integrated into the RF coil of the MR system 102; see Wirtz ¶ [0086] & FIG. 1).

With regards to Claim 15, A system for motion detection, comprising: 
at least one storage device storing a set of instructions (memory 134  containing machine executable instructions 140; see Wirtz FIG. 1 & ¶ [0057]-[0058]); and 
at least one processor (processor 130; see Wirtz FIG. 1 & ¶ [0057]) in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations including: 
obtaining, via at least one detection device (radar system 124, see Wirtz FIG. 1 & ¶ [0056]), detection data of a subject located in a field of view (FOV) of a medical device (radar sensors 125 of the radar system 124 are clearly illustrated within the bore 106, the radar system 124 generates radar data, i.e. detection data; see Wirtz FIG. 1 & ¶ [0083]); and 
determining motion data of the subject based on the detection data (spatially resolved radar data is interpreted as motion data & the radar data is interpreted as the detection data, the act of spatially resolving the radar data from the array  renders it motion data; see Wirtz ¶ [0082]).

With regards to Claim 16, wherein the motion data includes posture data of the subject and physiological motion data of the subject (the radar data is spatially resolved and the coordinates that correspond to a region with the best SNR are determined, i.e. the identified high SNR region(s) are interpreted as posture data of the subject, and “[B]reathing or cardiac signals can be computed from reflections in the body or from time-of-flight measurements,” i.e. cardiac signals are interpreted as the physiological motion data; see Wirtz ¶ [0082]; it should be appreciated that chest of a subject can be interpreted as a rigid motion of a portion of the subject, i.e. posture motion as defined in ¶ [0101] of the instant specification, thus while the camera view generates a high quality breathing curve, the lower quality breathing curve related to chest motion from the radar system can be interpreted as posture data; furthermore, Wirtz explicitly teaches that that both systems provide complementary  trigger points).

With regards to Claim 17, wherein the determining motion data of the subject based on the detection data includes: 
extracting the posture data of the subject from the detection data (identifying regions of high SNR in the spatially resolved radar data as described above; see Wirtz ¶ [0082]); and 
extracting the physiological motion data of the subject from the detection data (breathing or cardiac signals, i.e. physiological motion data, can be computed from reflections in the body or from time-of-flight measurements of the radar data; see Wirtz ¶ [0082]).

With regards to Claim 18, wherein the extracting the posture data of the subject from the detection data includes: 
determining contour data of the subject based on the detection data (the spatially resolved radar data is also interpreted as the contour data; see Wirtz ¶ [0082]; it should be appreciated that the instant specification fails to make a discernable definition between the contour data, motion of the contour of the subject, and the posture data, rigid motion of a portion of the subject, and thus can be interpreted as the same); and 
determining the posture data based on the contour data (from the spatially resolved radar data, regions of high SNR are identified, thus the posture data (regions of high SNR) are derived from the contour data (spatially resolved radar signals); see Wirtz ¶ [0082]).

With regards to Claim 19, wherein the physiological motion data includes cardiac motion data and respiratory motion data (“[B]reathing or cardiac signals, i.e. physiological motion data,  can be computed from reflections in the body or from time-of-flight measurements” from the radar array; see Wirtz ¶ [0082]), and the extracting the physiological motion data of the subject from the detection data includes: 
extracting the cardiac motion data from the detection data(“[B]reathing or cardiac signals, i.e. physiological motion data,  can be computed from reflections in the body or from time-of-flight measurements” from the radar array; see Wirtz ¶ [0082]); and 
extracting the respiratory motion data from the detection data (“[B]reathing or cardiac signals, i.e. physiological motion data,  can be computed from reflections in the body or from time-of-flight measurements” from the radar array; see Wirtz ¶ [0082]).

With regards to Claim 20, A non-transitory computer readable medium, comprising at least one set of instructions (memory 134  containing machine executable instructions 140; see Wirtz FIG. 1 & ¶ [0057]-[0058]), wherein when executed by at least one processor of a computing device (processor 130; see Wirtz FIG. 1 & ¶ [0057]), the at least one set of instructions cause the at least one processor to effectuate a method comprising: 
obtaining, via at least one detection device (radar system 124, the radar system 124 generates radar data, i.e. detection data, see Wirtz FIG. 1 & ¶ [0056]), detection data of a subject located in a field of view (FOV) of a medical device (radar sensors 125 of the radar system 124 are clearly illustrated within the bore 106; see Wirtz FIG. 1 & ¶ [0083]); and
determining motion data of the subject based on the detection data (spatially resolved radar data is interpreted as motion data & the radar data is interpreted as the detection data, the act of spatially resolving the radar data from the array renders it motion data; see Wirtz ¶ [0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wirtz in further view of van Dorp, Philip (US PGPUB 20160135694 A1; hereinafter “van Dorp”). 

With regards to Claim 12, while Wirtz teaches of UWB & FMCW radar systems, it appears that Wirtz may be silent to wherein an emission frequency of the FMCW radar is greater than 60 GHz. However, van Dorp teaches of a medical radar system to measure vital signs such as heart rate (see van Dorp Abstract). In particular, van Dorp teaches wherein an emission frequency of the FMCW radar is greater than 60 GHz (exemplary FMCW signals are in the “2.4 GHz, 24 GHz, 60 GHz and 76 GHz ranges,” see van Dorp ¶ [0045]).
Wirtz and van Dorp are both considered to be analogous to the claimed invention because they are in the same field of FMCW radar for vital sign monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified FMCW to incorporate the teachings of van Dorp to provide an FMCW radar signal greater than 60 GHz. Doing so would aid in estimating chest surface motions (see van Dorp ¶ [0006]) while would ultimately aid in respiratory motion sensing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793                                                                                                                                                                                                        
/YI-SHAN YANG/Acting SPE, Art Unit 3793